DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 23 and 43-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
	Claims 19 and 48 recite a first conductive portion, a second conductive portion, a first conductive element, a second conductive element and a conductive plate, however, the disclosure failed to describe these features either in the specification or the figures to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, that the Applicant was in possession of the invention, and demonstrate that by disclosure in the specification and figures of the patent.
	In addition, Claim 54 recites a first conductive portion, a second conductive portion, a conductive support member, a conductive element and a conductive plate, however, the disclosure failed to describe these features either in the specification or the figures to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, that the Applicant was in possession of the invention, and demonstrate that by disclosure in the specification and figures of the patent.
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the Specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 23 and 43-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The Applicant claims a first conductive portion, a second conductive portion, a first conductive element, a second conductive element and a conductive plate in Claims 19 and 48, however, the Specification fails to set forth or describe these features. In addition, Claim 54 recites a first conductive portion, a second conductive portion, a conductive support member, a conductive element and a conductive plate, and the Specification similarly fails to describe these features. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 23 and 43-59 are rejected under 35 U.S.C. 103 as being unpatentable over KHRPKOV et al. (US 20200203804) in view of KHRPKOV et al. (US 20170201011; herein referred to as KHRPKOV et al. (011)).
Regarding claim 19:
KHRPKOV et al. disclose (in Figs. 1a, 1b, 2, 3 and 6) a mobile communication device (100) comprising: a front plate (131) forming at least a portion of a front surface (See Figs.) of the mobile communication device (100); a rear plate (132) forming at least a portion of a rear surface (See Figs.) of the mobile communication device (100); a first conductive portion (110 near 131), a second conductive portion (110 near 132), and a non-conductive portion (120) of a side member (defined by 110 and 120) forming a side surface (See Figs.) of the mobile communication device (100), the non-conductive portion (120) located between the first conductive portion (110 near 131) and the second conductive portion (110 near 132); an antenna array (150) disposed on a printed circuit board (PCB) (230), facing toward the non-conductive portion (120) to transmit or receive signals of a millimeter wave frequency band through the non-conductive portion (120; Para. 0082, Lines 3-9).
KHRPKOV et al. is silent on that a first conductive element located between the front plate and the antenna array; a second conductive element located between the rear plate and the antenna array; and a conductive plate located between the front plate and the rear plate, and substantially parallel with the PCB such that the PCB is located between the conductive plate and the side surface and is disposed on the conductive plate.
KHRPKOV et al. (011) disclose (in Figs. 1-3, 22, 32 and 33) a first conductive element (161) located between the front plate (102) and the antenna array (141); a second conductive element (163) located between the rear plate (103) and the antenna array (141); and a conductive plate (165) located between the front plate (102) and the rear plate (103), and substantially parallel with the PCB (104) such that the PCB (104) is located between the conductive plate (165) and the side surface (defined by the side surface of 101) and is disposed on the conductive plate (165).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the conductive elements and plate as taught by KHRPKOV et al. (011) into the device of KHRPKOV et al. for the benefit of providing electromagnetic shielding function between the circuit board and other electronic parts (e.g., the display device, etc.) (Para. 0099, Lines 7-9).
Regarding claim 20:
KHRPKOV et al. disclose the antenna array (150) is fully overlapped with the non-conductive portion (120) when viewed in a direction toward the side surface (See Fig. 6).
Regarding claim 23:
KHRPKOV et al. is silent on that the first conductive element prevents signals generated by the antenna array from being transmitted through the front plate, and wherein the second conductive element prevents signals generated by the antenna array from being transmitted through the rear plate.
KHRPKOV et al. (011) disclose the first conductive element (161) prevents signals generated by the antenna array (141) from being transmitted through the front plate (102), and wherein the second conductive element (163) prevents signals generated by the antenna array (141) from being transmitted through the rear plate (103; Para. 0116, Lines 6-18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the conductive elements and plate as taught by KHRPKOV et al. (011) into the device of KHRPKOV et al. for the benefit of providing electromagnetic shielding function between the circuit board and other electronic parts (e.g., the display device, etc.) (Para. 0099, Lines 7-9).
Regarding claim 43:
KHRPKOV et al. is silent on that the second conductive element is substantially symmetric to the first conductive element.
KHRPKOV et al. (011) disclose the second conductive element (163) is substantially symmetric to the first conductive element (161).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the conductive elements and plate as taught by KHRPKOV et al. (011) into the device of KHRPKOV et al. for the benefit of providing electromagnetic shielding function between the circuit board and other electronic parts (e.g., the display device, etc.) (Para. 0099, Lines 7-9).
Regarding claim 44:
KHRPKOV et al. disclose a communication circuit (170) configured to transmit or receive the signals through the antenna array (150), wherein the PCB (230) includes a first surface (side surface of 230 toward 120) facing the non-conductive portion (120), and a second surface (with 170 wrapped around; See Fig. 6) opposite to the first surface (side surface of 230 toward 120), and wherein the communication circuit (170) is disposed on the second surface (See Fig. 6).
Regarding claim 45:
KHRPKOV et al. disclose the antenna array (150) includes a plurality of patch antennas (Para. 0085, Lines 8-10).
Regarding claim 46:
KHRPKOV et al. disclose the PCB (230) includes a first surface (side surface of 230 toward 120) facing the non-conductive portion (120), and a second surface (with 170 wrapped around; See Fig. 6) opposite to the first surface (side surface of 230 toward 120), and wherein the antenna array (150) includes multiple antenna elements (See Figs.) arranged in a third direction (along D2; See Figs. 1a and 1b) which is perpendicular to a first direction from the front plate (131) to the rear plate (132), and is perpendicular to a second direction toward which the first surface (side surface of 230 toward 120) faces (See Figs.).
Regarding claim 47:
KHRPKOV et al. disclose the front plate (131) or the rear plate (132) comprises at least one of glass and polymer (Para. 0089, Lines 4-7).
Regarding claim 48:
KHRPKOV et al. disclose (in Figs. 1a, 1b, 2, 3 and 6) a mobile communication device (100) comprising: a front plate (131) forming at least a portion of a front surface (See Figs.) of the mobile communication device (100); a rear plate (132) forming at least a portion of a rear surface (See Figs.) of the mobile communication device (100); a first conductive portion (110 near 131), a second conductive portion (110 near 132), and a non-conductive portion (120) of a side member (defined by 110 and 120) forming a side surface (See Figs.) of the mobile communication device (100), the non-conductive portion (120) located between the first conductive portion (110 near 131) and the second conductive portion (110 near 132); an antenna array (150) disposed on a printed circuit board (PCB) (230), facing the non-conductive portion (120) to transmit or receive signals of a millimeter wave frequency band through the non-conductive portion (120; Para. 0082, Lines 3-9).
KHRPKOV et al. is silent on that a first conductive element located between the front plate and the antenna array; a second conductive element located between the rear plate and the antenna array and substantially symmetric to the first conductive element; and a conductive plate located between the front plate and the rear plate, and substantially parallel with the PCB such that the PCB is located between the conductive plate and the side surface and is disposed on the conductive plate.
KHRPKOV et al. (011) disclose (in Figs. 1-3, 22, 32 and 33) a first conductive element (161) located between the front plate (102) and the antenna array (141); a second conductive element (163) located between the rear plate (103) and the antenna array (141) and substantially symmetric to the first conductive element (161); and a conductive plate (165) located between the front plate (102) and the rear plate (103), and substantially parallel with the PCB (104) such that the PCB (104) is located between the conductive plate (165) and the side surface (defined by the side surface of 101) and is disposed on the conductive plate (165).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the conductive elements and conductive plate as taught by KHRPKOV et al. (011) into the device of KHRPKOV et al. for the benefit of providing electromagnetic shielding function between the circuit board and other electronic parts (e.g., the display device, etc.) (Para. 0099, Lines 7-9).
Regarding claim 49:
KHRPKOV et al. disclose the antenna array (150) is fully overlapped with the non-conductive portion (120) when viewed in a direction toward the side surface (See Fig. 6).
Regarding claim 50:
KHRPKOV et al. disclose further comprising a communication circuit (170) configured to transmit or receive the signals through the antenna array (150), wherein the PCB (230) includes a first surface (side surface of 230 toward 120) facing the non-conductive portion (120), and a second surface (with 170 wrapped around; See Fig. 6) opposite to the first surface (side surface of 230 toward 120), and wherein the communication circuit (170) is disposed on the second surface (See Fig. 6).
Regarding claim 51:
KHRPKOV et al. disclose the antenna array (150) includes a plurality of patch antennas (Para. 0085, Lines 8-10).
Regarding claim 52:
KHRPKOV et al. disclose the PCB (230) includes a first surface (side surface of 230 toward 120) facing the non-conductive portion (120), and a second surface (with 170 wrapped around; See Fig. 6) opposite to the first surface (side surface of 230 toward 120), and wherein the antenna array (150) includes multiple antenna elements (See Fig. 3) arranged in a third direction (D2 in Figs. 1a and 1b) which is perpendicular to a first direction from the front plate (131) to the rear plate (132), and is perpendicular to a second direction toward which the first surface (side surface of 230 toward 120) faces.
Regarding claim 53:
KHRPKOV et al. disclose the front plate (131) or the rear plate (132) comprises at least one of glass and polymer (Para. 0089, Lines 4-7).
Regarding claim 54:
KHRPKOV et al. disclose (in Figs. 1a, 1b, 2, 3 and 6) a mobile communication device (100) comprising: a front plate (131) forming at least a portion of a front surface (See Figs.) of the mobile communication device (100); a rear plate (132) forming at least a portion of a rear surface (See Figs.) of the mobile communication device (100); a side member (defined by 110 and 120) including a first conductive portion (110 near 131), a second conductive portion (110 near 132), and a non-conductive portion (120) disposed between the first conductive portion (110 near 131) and the second conductive portion (110 near 132), forming a side surface (See Figs.) of the mobile communication device (100); an antenna array (150), disposed on a printed circuit board (PCB) (230), facing the non-conductive portion (120) of the side member (defined by 110 and 120) to transmit or receive signals of a millimeter wave frequency band through the non-conductive portion (120; Para. 0082, Lines 3-9).
KHRPKOV et al. is silent on that a conductive support member located between the front plate and the antenna array; a conductive element located between the rear plate and the antenna array, and substantially symmetric to the conductive support member; and a conductive plate located between the front plate and the rear plate, and substantially parallel with the PCB such that the PCB is located between the conductive plate and the side surface and is disposed on the conductive plate.
KHRPKOV et al. (011) disclose (in Figs. 1-3, 22, 32 and 33) a conductive support member (161) located between the front plate (102) and the antenna array (141); a conductive element (163) located between the rear plate (103) and the antenna array (141), and substantially symmetric to the conductive support member (161); and a conductive plate (165) located between the front plate (102) and the rear plate (103), and substantially parallel with the PCB (104) such that the PCB (104) is located between the conductive plate (165) and the side surface (defined by the side surface of 101) and is disposed on the conductive plate (165).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the conductive support member, conductive element and conductive plate as taught by KHRPKOV et al. (011) into the device of KHRPKOV et al. for the benefit of providing electromagnetic shielding function between the circuit board and other electronic parts (e.g., the display device, etc.) (Para. 0099, Lines 7-9).
Regarding claim 55:
KHRPKOV et al. disclose the antenna array (150) is fully overlapped with the non-conductive portion (120) when viewed in a direction toward the side surface (See Fig. 6).
Regarding claim 56:
KHRPKOV et al. disclose further comprising a communication circuit (170) configured to transmit or receive the signals through the antenna array (150), wherein the PCB (230) includes a first surface (side surface of 230 toward 120) facing the non-conductive portion (120), and a second surface (with 170 wrapped around; See Fig. 6) opposite to the first surface (side surface of 230 toward 120), and wherein the communication circuit (170) is disposed on the second surface  (See Fig. 6).
Regarding claim 57:
KHRPKOV et al. disclose the antenna array (150) includes a plurality of patch antennas (Para. 0085, Lines 8-10).
Regarding claim 58:
KHRPKOV et al. disclose the PCB (230) includes a first surface (side surface of 230 toward 120) facing the non-conductive portion (120), and a second surface (with 170 wrapped around; See Fig. 6) opposite to the first surface (side surface of 230 toward 120), and wherein the antenna array (150) includes multiple antenna elements (See Fig. 3) arranged in a third direction (D2 in Figs. 1a and 1b) which is perpendicular to a first direction from the front plate (131) to the rear plate (132), and is perpendicular to a second direction toward which the first surface (side surface of 230 toward 120) faces.
Regarding claim 59:
KHRPKOV et al. disclose the front plate (131) or the rear plate (132) comprises at least one of glass and polymer (Para. 0089, Lines 4-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845              

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845